IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. 63,407-01


ZAHIR QUERISHI, Relator

v.

THE DISTRICT CLERK OF HARRIS COUNTY, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 86707 IN THE 315th JUDICIAL DISTRICT COURT
HARRIS COUNTY


 Per curiam.


O R D E R



 This is an original application for a writ of mandamus.
	Relator contends that he filed an application for writ of habeas corpus in the 315th Judicial
District Court of Harris County, but that the application has not been forwarded to the Court of
Criminal Appeals even though more than thirty-five days have elapsed.  Relator's contentions present
a colorable claim to have prompt resolution of any grounds raised in such an application.
	It is this Court's opinion that additional information is required before a decision can be
reached.  Therefore, the respondent, District Clerk of Harris County, is ordered to file with this Court
within thirty days a response by submitting the record on such application or a copy of a timely
entered order designating issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex.
Crim. App. 1992), or by stating the nature of any applications filed by Relator such that they are not
filed pursuant to Article 11.07, § 3, of the Texas Code of Criminal Procedure, or that no applications
by Relator have been filed.
	IT IS SO ORDERED this the 1st day of FEBRUARY, 2006.
DO NOT PUBLISH